Citation Nr: 1243767	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied service connection diabetes mellitus, a right shoulder disability, and cervical spine degenerative joint disease (DJD).  Service connected was granted and a 20 percent rating assigned for cervical disc disease.  The Veteran appealed each of the determinations denying service connection.

In April 2011, the Board dismissed the issue of entitlement to service connection for cervical spine DJD with osteophytes because service connection already was in effect for a cervical spine disability.  The service-connected cervical disc disease specifically was found to encompass the symptoms and manifestations of cervical DJD with osteophytes.  The issues of entitlement to service connection for diabetes mellitus and a right shoulder disability were remanded for additional development.  That development has been substantially completed.  Adjudication accordingly may proceed.  Dyment v. West, 13 Vet. App. 141 (1999).  

The Board has considered the Veteran's claims file and his Virtual VA paperless file.  

The issue of entitlement to service connection for a left arm disability, to include as secondary to a service-connected cervical spine disability, has been raised by the Veteran in a June 2009 statement.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board therefore does not have jurisdiction over that issue.  That issue is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus.

2.  The Veteran's right shoulder disability was not incurred in or aggravated during his service and is not due to or aggravated by his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Therefore, the Board finds that VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in January 2006 of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  He was notified in a March 2006 letter of how VA determines disability ratings and effective dates if service connection is awarded.  All notice elements thus were addressed prior to the initial adjudication by the AOJ, in the July 2006 rating decision.  Nothing more is required.  The December 2008 letter readdressing some of the notice elements exceeded requirements.  Even if there were a defect with respect to notice content or timing, any defect is harmless because the Veteran has had a meaningful opportunity to participate in the processing of this appeal.  The essential fairness of adjudication has not been impacted.

VA is required to aid the claimant in the procurement of service medical records and other medical treatment records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2012).  VA also is required to provide a medical examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) (2012).

VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records have been obtained through VA's efforts, him submitting them on his own behalf, or both.  Some of the VA treatment records were obtained pursuant to the Board's April 2011 remand.  No private treatment records have been obtained by VA.  However, no private facility has been identified by the Veteran as providing pertinent treatment.  He also did not submit any pertinent private treatment records on his own behalf.  VA diabetes mellitus examinations were conducted in May 2006 and August 2011.  A VA general medical examination also was conducted in May 2006, and a VA joints examination was conducted in July 2011.  The July and August 2011 examinations were a result of the Board's April 2011 remand.  Each examiner reviewed the Veteran's claims file and his medical records, interviewed him, and undertook a physical assessment of him.  Some diagnostic testing was undertaken.  Diagnoses were made and opinions were provided as necessary regarding whether or not a diagnosis is related to the Veteran's service or service-connected cervical spine disability.  All questions necessary to render the determinations made herein thus were answered.  The examinations accordingly are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has identified any further records, examination, or other development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  

The Board finds that no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service  or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a) (2012); 38 U.S.C.A. § 1110 (West 2002).  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b) (2012).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology after service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  38 C.F.R. § 3.303(b) (2012); Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection is presumed for some diseases even when there is no record of such disease during service if certain circumstances exist.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.307(a)(1) (2012).  Second, the Veteran must have manifested a chronic disease such as diabetes mellitus or arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a) (2012).  

Also applicable are the circumstances for presumptive service connection for diseases associated with exposure to an herbicide agent.  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.307(a)(1) (2012).  Second, the Veteran must have been exposed to an herbicide agent during service.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012); McCartt v. West, 12 Vet. App. 164 (1999).  Third, the Veteran must manifest a particular disease to a compensable degree within a particular time period.  That period is any time after separation from service for type II diabetes mellitus.  38 U.S.C.A. § 1116(a)(1)(B)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2012).

Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease or disease associated with exposure to an herbicide agent must be taken into consideration even if the aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153 (West 2002); 38 C.F.R. §§ 3.307(d), 3.309(a) (2012).  Where service connection based on herbicide exposure cannot be presumed, service connection due to such exposure still may be established with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

Secondary service connection means that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires showing that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  That is the case where the evidence is both competent and credible.  Competency is a legal concept determining whether testimony may be heard and considered whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of personal knowledge.  Layno v. Brown, 6. Vet. App. 465 (1994).  In weighing credibility, discounting of competent testimony or statements from a lay person may occur in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran prevails when the evidence supports his claim or is in relative equipoise, but does not prevail when the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record but does not have to discuss each piece of evidence).  The evidence leads the Board to conclude that service connection for diabetes mellitus and for a right shoulder disability is not warranted.  All necessary requirements for establishing entitlement to the benefits sought are not met.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in July 2005.  He has not been diagnosed with or otherwise been shown to have diabetes mellitus within the timeframe from then to present.  Type II diabetes mellitus is diagnosed based on laboratory test results indicating glucose intolerance.  VA treatment records note a reference range of 72 to 128 for blood glucose levels.  A July 2005 such record shows that Veteran's level was 88.  Diabetes mellitus was not confirmed at the May 2006 VA diabetes mellitus examination.  The Veteran's blood glucose level, measured via fasting blood sugar, was 112.  A two hour postprandial blood sugar test was not completed.  Subsequent VA treatment records show the following.  The Veteran's blood glucose level was 110 in July 2006.  It was 169, 144, 137, 124, 161, 141, 147, 94, 141, 150, 137, 130, 138, 151, 108, 95, 162, 126, 185, 230, and 104 in April 2007.  It was 137, 129, 107, 90, 79, 89, and 97 in May 2007.  In June 2007 it was 95, where in August and November 2007 it was 87 and 93 respectively.  A diagnosis of questionable diabetes was made in April 2008.  However, the Veteran's blood glucose level was 103 in May 2008.  A May 2008 two hour postprandial blood sugar test additionally revealed a blood glucose level of 85.  Impaired fasting glucose was diagnosed.  The Veteran's blood glucose level was 90 in August 2008.  In May 2009, it was 116.  It was 96 at the August 2011 VA diabetes mellitus examination.  The Veteran was determined not to have diabetes.

In sum, the Board finds that the Veteran has not been diagnosed with diabetes mellitus.  He rather has been diagnosed only with impaired fasting glucose.  His blood glucose level occasionally has been abnormally high.  Yet that was only during the months of April and May 2007, with normal levels at all times both before and after.  Further, test results are not in and of themselves disabilities for VA purposes.  Hyperlipidemia, elevated triglycerides, and elevated cholesterol are abnormal laboratory results instead of disabilities, for example.  61 Fed. Reg. 20,440 (May 7, 1996).  It follows that elevated blood glucose level also is a test result rather than a diagnosed disability.  

The Veteran denied having diabetes at his August 2011 VA diabetes mellitus examination.  However, he believed he had diabetes mellitus prior thereto.  The Veteran additionally reported having been diagnosed with diabetes mellitus in 1999 at his May 2006 VA diabetes mellitus examination.  There is no indication that he has medical knowledge, training, or experience, and thus he is a lay person.  A lay person is competent to diagnose a condition only when (1) the lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Conditions such as flat feet, certain skin ailments, tinnitus, and varicose veins are examples of conditions a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Diabetes mellitus is not such a condition.  Diabetes mellitus is diagnosed based on laboratory test results.  The Veteran has not been diagnosed with diabetes mellitus by any competent medical professional.  In addition, the Veteran is not competent to diagnose himself with diabetes mellitus.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has diabetes mellitus.  There can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for diabetes mellitus accordingly is denied.  Despite the fact that the Veteran is presumed to have been exposed to an herbicide agent during his service since some of his service was in the Republic of Vietnam.  Proceeding to consider whether the other requirements for establishing service connection for diabetes mellitus are met under any other applicable theory of entitlement is unnecessary since doing so would not alter the decision.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus because the preponderance of the evidence is against a finding that the Veteran has diabetes mellitus.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


It is undisputed that the Veteran has manifested a right shoulder disability at least at some point from July 2005 to present.  No disability specific to the right shoulder was diagnosed at the May 2006 VA general medical examination.  Yet right shoulder pain was first diagnosed in a February 2009 VA treatment record.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran's right shoulder pain was determined in a May 2009 VA treatment record to be secondary to tendinosis.  Tendinosis of the supraspinatus tendon was found via magnetic resonance imaging (MRI) performed then.  DJD at the acromioclavicular (AC) joint also was among the problems found.  Right shoulder supraspinatus tendinosis, impingement syndrome, and degenerative AC joint disease further were diagnosed at the July 2011 VA joints examination, which included review of the MRI.

The service medical records do not show that the Veteran incurred or aggravated any right shoulder injury or disease during his service.  He repeatedly has recounted that he was hit in the head, neck, upper back, and right shoulder in an incident during service.  He is competent to do so because such an incident would have been within his personal experience.  He further is credible in so far as being hit in an incident during service.  There indeed is no reason to doubt this, as a December 1966 service treatment record documents that he was struck by a fire bomb.  However, the Veteran is less credible in reporting that this hit or strike involved his right shoulder.  The aforementioned service treatment record notes only involvement of the left shoulder.  It is unlikely that the Veteran would have omitted to mention being hit in the right shoulder if such had occurred when he specifically mentioned being hit in the left shoulder.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  The unlikelihood also holds true for him omitting right shoulder symptoms and none being found if such existed when he specifically mentioned left shoulder symptoms and some were found.  Further, the other service treatment records are silent with respect to his right shoulder.  

That involvement of the wrong shoulder may have been denoted in the aforementioned service treatment record is conceivable.  However, there is no indication of that.  There is no conflict in this record regarding which shoulder was involved, for example.  Of further note is that the Veteran's recollections all were made recently.  They were made several years after his June 1967 separation from service.  The aforementioned service treatment record was drafted contemporaneous with his fire bomb hit during his service.  It was indicated that the fire bomb hit occurred on the day the record was drafted.  More probative value is assigned to it than the Veteran's recollections.  Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than history as reported by the Veteran).

The Board has considered the lack of an in-service right shoulder injury or disease or even a right shoulder problem, there can be no chronicity or continuity of symptomatology.  Even if the Veteran had incurred or aggravated a right shoulder injury or disease during his service, however, chronicity and continuity of symptomatology still would not be found.  The Veteran is competent in asserting that he has had pain and weakness in his right shoulder radiating down his right arm since service.  Such symptoms are within his personal experience.

It is facially plausible that a service member such as the Veteran would experience right shoulder pain and weakness radiating down his right arm from a point during service on, but that is not consistent with the medical evidence.  Service treatment records do not show that the Veteran complained of his right shoulder at any point, but particularly from December 1966 when he was hit by a fire bomb to his separation in June 1967.  They instead reflect that he denied painful or "trick" shoulder and lameness during his separation examination in June 1967.  His upper extremities, which include his right shoulder and arm, were found to be normal.  Thus, any in-service right shoulder symptoms or problem manifested by him appear to have resolved before separation from service.  Therefore, any symptoms cannot be said to have been continuous and such a problem cannot be said to have been chronic.  Further, the first documentation of any right upper extremity symptoms, complaints of hand pain, was in a July 2005 VA treatment record.  The first documentation of symptoms specific to the Veteran's right shoulder was at the May 2006 VA general medical examination.  This was over 38 years after his separation from service.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999).

The lack of medical evidence of right shoulder symptoms or a right shoulder problem for almost four decades after service cannot be the only factor against credibility.  In this case, there also are two other factors of import concerning the post-service period.  He denied any shoulder problems at separation examination from service.  The Veteran's assertion of experiencing persistent right shoulder and arm symptoms since his service first appears to be inconsistent with another of his assertions.  He reported developing pain in his right shoulder only five years prior at the July 2011 VA joints examination.  Second, the Veteran's self-interest in gaining financially cannot be ignored.  If his recollection that persistent post-service right shoulder symptoms is found to be both competent and credible, it is possible that service connection could be granted.  That grant potentially could result in his receipt of greater VA compensation benefits than he currently receives.

Degenerative joint disease is a form of arthritis and subject to presumptive service connection.  However, there is no indication that the Veteran had arthritis or DJD to any degree, much less to a compensable degree in the year following separation from service.  Arthritis has not been diagnosed or found.  The first finding of DJD, particularly of the AC joint, was noted in May 2009 with a diagnosis thereafter.  To the extent the Veteran's recount of persistent right shoulder symptoms which included during the aforementioned timeframe constitutes is an argument of arthritis or DJD during service or within a year after, that recollection was deemed competent but not credible above.  Arthritis, like diabetes mellitus, is not a condition a lay person is competent to identify.  It must be established by diagnostic testing such as X-rays or MRI.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  

That leaves for consideration whether or not there is a link, other than the aforementioned, between the Veteran's current right shoulder disability diagnosed after service and his service or his service-connected cervical spine disability.  It is clear that the Veteran believes such a nexus exists.  Competent medical evidence is not necessarily required when the determinative issue involve medical etiology.  It indeed is error to suggest that lay evidence can never be enough to establish that there is a nexus between a claimed condition and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Yet the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the numerous potential causes of the right shoulder conditions comprising the Veteran's current right shoulder disability, the number of years since his separation from service, and the complexities of how the musculoskeletal system functions.  Only those with medical knowledge, training, or experience therefore are competent to opine as to nexus.  Jones v. West, 12 Vet. App. 460 (1999).  It follows that, as a lay person without such knowledge, training, or experience, the Veteran is not competent to render an opinion that the required nexus exists.  Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

One medical opinion is of record.  The examiner who conducted the July 2011 VA joints examination opined that the Veteran's right shoulder disability was less likely as not related to his service, to include being hit by a fire bomb.  Noted in that regard was that the Veteran's left, not his right shoulder, was involved in the fire bomb hit and that the onset of his right shoulder disability was about 45 years after his service.  Also noted was that he was a construction worker after service.  Finally, it was noted that such a demanding physical position can cause the symptoms and manifestations of the Veteran's right shoulder disability.  The examiner also opined that the Veteran's right shoulder disability was less likely as not related to his service-connected cervical spine disability.  Therefore, the examiner found neither proximate cause nor proximate aggravation.  The cervical spine disability was traumatic in nature whereas the Veteran's right shoulder disability was not.  Further noted was that the symptoms and manifestations of his right shoulder disability were consistent with overuse pathology.  There is no contrary competent medical opinion of record.

Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner who conducted the July 2011 VA joints examination was a physician.  That examiner rendered the negative medical opinion following review of the claims file and interview of the Veteran.  No deficiency is found in either respect.  The factual premises underlying the opinion, which are derived from both the objective and the subjective evidence, are accurate.  The Veteran's claim of persistent right shoulder symptoms radiating down his right arm since service has been found competent but not credible.  It is clear that no reliance was placed on that claim by the examiner.  No degree of uncertainty was expressed in rendering the opinion.  A rationale was offered.  The opinion, though succinct, is sufficiently thorough and detailed to be afforded substantial probative value.

The Board finds that the preponderance of the evidence is against service connection for a right shoulder disability under all applicable theories of entitlement.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for diabetes mellitus is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


